DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-6 are pending.
Claims 1, 3-4, and 6 are currently amended.
	In view of the amendment, filed on 08/24/2022, the following rejections are withdrawn from previous office action, mailed on 06/23/2022.
Rejection of claims 3-4 and 6 under 35 U.S.C. 112(b)
Rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Page (US 3,225,718)
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the feeding side is between the first roller and the second mold, the first roller and the second mold are disposed vertically, the first roller is disposed below the second mold, the detaching assembly and the first roller are horizontally disposed” which was not described in the specification. Also, the drawings of the instant application do not provide sufficient support for the newly added limitation. Per disclosure of the specification, the second mold is in fact the mold cavitie(s) (33) provided on the second roller (30). As it can be seen in following annotated drawings, even though the second roller (30) is vertically disposed above the first roller (20), the mold cavitie(s) (33) are not necessary positioned vertically relevant to first roller (20). Does the amendment tend to recite the first roller (20) and the second roller (30) are disposed vertically?
[AltContent: connector][AltContent: arrow][AltContent: textbox (The detaching assembly (60) and the first roller (20) are disposed off of a horizontal direction, as the drawn line form an angle with the horizon.)][AltContent: textbox (All the second molds (33) are positioned off of a vertical direction compare to the first roller (20).)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    384
    479
    media_image1.png
    Greyscale

Further, as it has been shown in above drawings, the detaching assembly and the first roller are not disposed actually horizontally. They are positioned off-horizon.
Therefore, the newly added limitation to claim 1 fails to comply with the written description requirement and the added limitation considered as “new matter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 9,888,693).
Wang et al. (US ‘693) disclose a dumpling wrapping device comprising a filling provision member (10), two wrapping members (20, 20′), and two shaping members (30, 30′). The filling provision member (10) distributes its stored dumpling fillings for two production lines of dumplings, each involving a wrapping member (20 or 20′), and a shaping member (30 or 30′). (see column 3, lines 1-10)
Further, Wang et al. (US ‘693) teach the wrapping members 20 and 20′ are beneath and connected to a dough barrel 21. Each wrapping member 20 or 20′ contains a pipe 22. Each pipe 22 contains a channel 231 connected to one of the tubes 126 or 127. Inside each channel 231, there is a helical shaft 23 driven by a power source 73 or 74. When the helical shaft 23 is rotated by the power source 73 or 74, dumpling fillings 91 from the tube 126 or 127 are moved through the pipe 22 while dough 92 from the dough barrel 21 wraps around the dumpling fillings 91. A tube of fillings 90 wrapped in dough 92 is delivered to one of the shaping members 30 or 30′. (see column 3, lines 1-10)
[AltContent: arrow][AltContent: textbox (A feeding side)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    321
    510
    media_image2.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image3.png
    280
    490
    media_image3.png
    Greyscale


[AltContent: textbox (A forming mold assembly (32))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A detaching assembly (30))][AltContent: arrow][AltContent: textbox (A release portion)][AltContent: arrow][AltContent: textbox (A forming mold )][AltContent: textbox (A 1st roller)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 2nd mold)]
    PNG
    media_image4.png
    320
    281
    media_image4.png
    Greyscale

[AltContent: textbox (A specific interval)]
    PNG
    media_image5.png
    621
    513
    media_image5.png
    Greyscale



	As to claim 1, Wang et al. (US ‘693) disclose a soft material forming apparatus, comprising: a forming mold assembly, comprising a first roller, the lower forming roller (32), and a second mold, the upper roller (32), the forming mold assembly comprising at least one forming mold, shown within lower roller, which being used to undertake a soft material from a feeding side, the direction of an extruder barrel side (22), of the forming mold assembly and form a product by the forming mold, the product comprising a release portion, positioned upstream of the conveyer assembly (33), the product separating from the forming mold assembly (32) at an export side of the forming mold assembly (32); a detaching assembly (30), a specific interval, which is a distance between the lower molding roller and the most upstream point of the conveyer (33), being between the detaching assembly and the first roller, the release portion being a portion of the product first contact the detaching assembly; wherein the release portion is detached from the first roller, a the lower roller (32), when contacting the detaching assembly (30).
However, Wang et al. (US ‘693) is silent that the specific interval is smaller than or equal to a thickness of the release portion excessing from a maximum outer diameter of the first roller, as claimed in claim 1, and the specific interval is between 0 mm to 0.5 mm, as claimed in claim 2.
However, it would have been obvious for one of ordinary skill in the art prior to the time of Applicant’s invention to set an interval between the detaching assembly and the first roller to be smaller than or equal to a thickness of the release portion excessing from a maximum outer diameter of the first roller wherein the interval is between 0 mm to 0.5 mm in order to improve the workability of the belt (33) to be capable of providing a desired and uniformed separating motion between the shaped products.
As to claim 3, Wang et al. (US ‘693) disclose the detaching mold assembly comprises at least one transport belt (33). (see column 3, lines 31-37)
Wang et al. (US ‘693) disclose for each production line, two rotors are used to provide uniform and effective push to the dumpling fillings and the production of the dumplings is more reliable with enhanced production speed. (see column 4, lines 51-54) 
Even though Wang et al. (US ‘693) is silent on that a tangential speed of the detaching mold assembly at a point of contact with the release portion is opposite to a tangential speed of the first roller, as claimed in claim 4, and a tangential speed of the release portion is less or equal to a tangential speed of the detaching mold assembly at a point of contact with the release portion, as claimed in claim 6.
it would have been obvious for one of ordinary skill in the art prior to the time of Applicant’s invention to modify the teachings of Wang et al. (US ‘693) by adjusting a tangential speed of the detaching mold assembly at a point of contact with the release portion is opposite to a tangential speed of the first roller and a tangential speed of the release portion is less or equal to a tangential speed of the detaching mold assembly at a point of contact with the release portion and adjusting a tangential speed of the release portion is less or equal to a tangential speed of the detaching mold assembly at a point of contact with the release portion in order to provide a uniform and effective detaching push to the dumpling fillings so that  the production of the dumplings are more reliable with enhanced forming speed.
As to claim 5, Wang et al. (US ‘693) disclose the second mold comprises at least one roller (32). (see figure 2 and 6-7)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 11,026,431. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed forming apparatus in instant application is very similar to the claimed forming apparatus in issued patent.
Response to Arguments
Applicant’s arguments with respect to, previous prior art rejections of claims 1-6, filed on 08/24/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, regarding the applied double patenting, filed on 08/24/2022, have been fully considered but they are not persuasive.
	Applicant argues that “it’s clear that both [instant application and the issued patent] are used for solving the issue about the shaped products adhered on the molds” and “since the demolding rotary disc is disposed and rotated concentrically along with the second mold rollers, there is no TSM to complete the present application.”
	This is not found persuasive. First, as it has been acknowledged by applicant, the instant application and the issued patent are used for solving the same issue. As a result, the claimed subject matter in the instant application and in the issued patent are similar enough that they are not patentably distinct from each other. Second, as it has been discussed above, the claimed forming apparatus in instant application and the claimed forming apparatus are similar to the extent that they are not patentably distinct.
Relevant Prior Art
	Shuster (US 3,605,641) disclose a ravioli making machine that includes structural limitations that are relevant to the claimed structure in the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        08/24/2022